DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Interviews held on 03/09/2022, 03/11/2022, and 05/05/2022 with respect to claims 1-23, have been fully considered.  Based upon the interviews, it was decided the Non-Final Office Action dated 2/16/2022 would be rewritten in order to better clarify the grounds of rejection under 35 U.S.C. 103.
Status of Application
	Claims 1-23 are pending. Claims 1-23 will be examined.  Claim 1 in an independent claim. This Non-Final Office action is in response to the Interviews held 05/05/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 12-13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over CAPUA et al., US 20190256103, herein further known as Capua in view of OWEN et al., US  20160046287, herein further known as Owen.
Regarding claim 1, Capua discloses a method of assessing and responding to wheel slippage (paragraph [0031]) the method comprising: controlling, by one or more processors (paragraph [0009], paragraph [0032]), a vehicle in an autonomous driving mode (paragraph [0009]) along a route to a destination (paragraph [0053]) receiving, by the one or more processors a measured rotational wheel speed (paragraph [0039]) of each wheel of a plurality of wheels of the vehicle (paragraph [0034], see also at least FIG. 1); for each wheel of the plurality of wheels (paragraph [0034]) determining, by the one or more processors (paragraph [0032]) based on one or more results the vehicle is slipping (paragraph [0031) at least a predetermined amount (paragraph [0045]) in response to determining that the vehicle is slipping (paragraph [0031]) at least the predetermined amount (paragraph [0045]): generating (paragraph [0055]), by the one or more processors (paragraph [0009], and paragraph [0032]), a new trajectory (paragraph [0055] (wherein adjustment to a trajectory creates a new trajectory which is established at the moment the angle of the tires is adjusted, (as an example - A vehicle is travelling an initial straight path trajectory, centered in a road lane to a destination. All wheels/tires are oriented parallel to the road lane of travel in order to maintain the center of the road lane. A loss of tire-road friction causes tire slip and the vehicle begins to veer off the initial straight path trajectory. In response, a safety system such as an Advanced Driver Assistance System (ADAS) controller, coupled to a vehicle controller, commands change to the wheel/tire angle (sideslip yaw left, adjust steering of tire angle to the right) in order to maintain the lane centering and avoid veering off the initial trajectory. At the moment the tire angle is changed by the controller(s), the new trajectory is established) in order to recover from the vehicle veering off the initial trajectory (paragraph [0052], (wherein response to the extreme situation by adjustment of kinematics establishes the new trajectory different from the initial trajectory)) due to the slipping (paragraph [0031]); and controlling steering (paragraph [0055]), by the one or more processors (paragraph [0009], paragraph [0032]), of the one or more of the plurality of wheels of the vehicle (paragraph [0034]) in order to orient the one or more of the plurality of wheels (paragraph [0034]) towards the new trajectory (paragraph [0055]); and controlling, by the one or more processors (paragraph [0009], paragraph [0032]), the vehicle in the autonomous driving mode  (paragraph [0009]) in order to follow the new trajectory along the route  (paragraph [0055]) to the destination.
However, Capua does not explicitly state comparing the measured rotational wheel speed to an expected rotational wheel speed; based on one or more results of the comparing one or more of the plurality of wheels.
Owen teaches for each wheel of the plurality of wheels (paragraph [0057], [0069]), comparing the measured rotational wheel speed (paragraph [0115]), paragraph [0119]) to an expected rotational wheel speed (paragraph [0115]); based on one or more results of the comparing (paragraph [0115]) that one or more of the plurality of wheels of the vehicle (paragraph [0057], [0069]) is slipping (paragraph [0055]). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including comparing, by the one or more processors, the measured rotational wheel speed to an expected rotational wheel speed; determining, by the one or more processors based on one or more results of the comparing, that one or more of the plurality of wheels of the vehicle is slipping at least a predetermined amount as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions. Furthermore, retaining control of the vehicle and achieving an intended rate of turn reduces the probability of an accident occurring.  
Additionally, the claimed invention is merely a combination of old, well-known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow. Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Capua and Owen disclose all limitations of claim 1 above including following an initial trajectory, (Capua, paragraph [0053]).
However, the method of Capua does not explicitly state includes attempting to make a turn and wherein determining that the one or more of the plurality of wheels is slipping is based on a difference between an actual yaw angle of the vehicle and an expected yaw angle of the vehicle while attempting to make the turn.
Owen teaches a method includes attempting to make a turn (paragraph [0132], see also at least FIG. 7) and wherein determining that the one or more of the plurality of wheels is slipping (paragraphs [0055] and [0062]) is based on a difference between an actual yaw angle of the vehicle and an expected yaw angle of the vehicle while attempting to make the turn (paragraph [0063]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including controlling the vehicle in order to follow the initial trajectory includes attempting to make a turn and wherein determining that the one or more of the plurality of wheels is slipping is based on a difference between an actual yaw angle of the vehicle and an expected yaw angle of the vehicle while attempting to make the turn as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions. Furthermore, retaining control of the vehicle based on a difference between an actual yaw angle of the vehicle and an expected yaw angle of the vehicle reduces the probability of an accident occurring.
Additionally, the claimed invention is merely a combination of old, well-known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow.  Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Capua and Owen disclose all elements of claim 2 above including steering input (Capua, [0055]).
However, the method Capua does not explicitly state wherein determining the expected yaw angle from a steering command for the vehicle.
Owen teaches a method wherein determining the expected yaw angle from a steering command for the vehicle (paragraph [0068]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including determining the expected yaw angle from a steering command for the vehicle as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions. Furthermore, retaining control of the vehicle by determining the expected yaw angle from a steering command reduces the probability of an accident occurring.  
Additionally, the claimed invention is merely a combination of old, well-known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow.  Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination of Capua and Owen disclose all elements of claim 2 above. 
Capua further discloses a method comprising, determining the expected yaw angle using an expected coefficient of friction for a road surface (at least paragraph [0034-0035]).
Regarding claim 12, the combination of Capua and Owen disclose all elements of claim 1 above.
Capua further discloses a method of estimating road friction for a road surface (paragraph [0009]) based on the determination that the one or more of the plurality of wheels is slipping (paragraph [0031]); and controlling the vehicle in the autonomous driving mode (paragraph [0009]) based on the estimated road friction (paragraph [0009]).
Regarding claim 13, the combination of Capua and Owen disclose all elements of claim 12 above.
Capua further discloses method wherein controlling the vehicle in the autonomous driving mode based (paragraph [0009]) on the estimated road friction (paragraph [0009]) includes modifying steering, acceleration and deceleration profiles (paragraph [0055]).
Regarding claim 15, the combination of Capua and Owen disclose all elements of claim 12 above.
Capua discloses further a method comprising sending the estimated road friction to a remote server computing device (at least paragraph [0007]).
Regarding claim 23, the combination of Capua and Owen disclose all elements of claim 1 above.
Capua further discloses a method of controlling the vehicle to follow the new trajectory using the speed includes slowing the vehicle down (paragraph [0055]).
Claims 3, 8-11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua and Owen in view of ANDERSON et al., US 20120083947, herein further known as Anderson.

Regarding claim 3, the combination of Capua and Owen disclose all elements of claim 2 above.
However, the method of Capua does not explicitly state determining the expected yaw angle using a programmed driving sequence to establish a baseline performance for the vehicle.
Anderson teaches the method determining the expected yaw angle using a programmed driving sequence to establish a baseline performance for the vehicle (paragraphs [0034-0038] AND paragraph [0045]). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including determining the expected yaw angle using a programmed driving sequence to establish a baseline performance for the vehicle as taught by Anderson.
One would be motivated to modify Capua in view of Anderson for the reasons stated in Anderson paragraph [0002], improved human and machine dynamics without presuming operator intentions or limiting the avoidance maneuver and follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller determining yaw angle and using a programmed driving sequence to establish a baseline performance for the vehicle reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, the combination of Capua and Owen disclose all elements of claim 1 above.
The method of Capua discloses determining that the steering (paragraphs [0034], and [0055]) of the one or more of the plurality of wheels (paragraph [0034]) can no longer be controlled (paragraph [0032] and paragraphs [0037-0038] slip) to orient (paragraph [0055])  the one or more of the plurality of wheels (paragraph [0034], front wheels) towards the new trajectory (paragraph [0055]); and when the steering of the one or more of the plurality of wheels can no longer be controlled to orient (paragraph [0055]) the one or more of the plurality of wheels (paragraph [0034], front wheels) towards the new trajectory (paragraph [0055]), steering the one or more of the plurality of wheels in order to regain traction (paragraph [0055]).
However, Capua does not explicitly state wherein the new trajectory is periodically generated by the one or more processors.
Anderson teaches a method wherein the new trajectory is periodically generated (paragraph [0038], successive time steps) by the one or more processors (at least paragraph [0002]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including the new trajectory is periodically generated by the one or more processors as taught by Anderson.
Anderson paragraph [0002], improved human and machine dynamics without presuming operator intentions or limiting the avoidance maneuver and follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller periodically generating and changing a new trajectory reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, the combination of Capua, Owen and Anderson disclose all elements of claim 8 above.
However, the method of Capua does not explicitly state based on whether the steering of the one or more of the plurality of wheels has met a maximum threshold value corresponding to a steering limit of the vehicle.
Anderson teaches the method based on whether the steering of the one or more of the plurality of wheels has met a maximum threshold value corresponding to a steering limit of the vehicle (paragraph [0068]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including the steering of the one or more of the plurality of wheels has met a maximum threshold value corresponding to a steering limit of the vehicle as taught by Anderson.
Anderson paragraph [0002], improved human and machine dynamics without presuming operator intentions or limiting the avoidance maneuver and follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver. Furthermore, the vehicle controller determining whether the steering of the one or more of the plurality of wheels has met a maximum threshold value and integrating this data in to a safety system reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, the combination of Capua, Owen, and Anderson disclose all elements of claim 8 above.
However, the method of Capua does not explicitly state wherein determining that the steering of the one or more of the plurality of wheels can no longer be controlled to orient the one or more of the plurality of wheels towards the new trajectory is further based on whether a heading of the vehicle is such that the one or more of the plurality of wheels of the vehicle cannot physically be oriented towards the new trajectory.
Anderson teaches the method wherein determining the steering of the one or more of the plurality of wheels can no longer be controlled to orient the one or more of the plurality of wheels towards the trajectory (paragraph 56, and FIGS. 6a, 6b and 6c).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including the steering of the one or more of the plurality of wheels can no longer be controlled to orient the one or more of the plurality of wheels towards the trajectory as taught by Anderson.
Anderson paragraph [0002], improved human and machine dynamics without presuming operator intentions or limiting the avoidance maneuver and follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller determining that the steering of the one or more of the plurality of wheels can no longer be controlled and integrating this in to a safety system reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Owen teaches a method based on whether a heading of the vehicle is such that the one or more of the plurality of wheels of wheels of the vehicle cannot physically be oriented towards the trajectory (paragraph [0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including whether a heading of the vehicle is such that the one or more of the plurality of wheels of wheels of the vehicle cannot physically be oriented towards the trajectory as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions. Furthermore, retaining control of the vehicle based on whether a heading of the vehicle is such that the one or more of the plurality of wheels of wheels of the vehicle cannot physically be oriented towards the trajectory reduces the probability of an accident occurring.  
Additionally, the claimed invention is merely a combination of old, well known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow.  Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, the combination of Capua and Owen disclose all elements of claim 1 above.
However, Capua does not explicitly state using inertial estimates for the vehicle.
Anderson teaches a method using inertial estimates for the vehicle (paragraph [0005]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including using inertial estimates for the vehicle as taught by Anderson.
Anderson paragraph [0002], improved human and machine dynamics without presuming operator intentions or limiting the avoidance maneuver and follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller using inertial estimates for the vehicle to assist the driver reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, the combination of Capua and Owen disclose all elements of claim 12 above.
However, the method of Capua does not explicitly state modifying steering, acceleration and deceleration limits.
Anderson teaches a method wherein modifying steering, acceleration and deceleration limits (paragraph [0068]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including modifying steering, acceleration and deceleration limits as taught by Anderson.
Anderson paragraph [0002], improved human and machine dynamics without presuming operator intentions or limiting the avoidance maneuver and follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller modifying steering, acceleration and deceleration limits to assist the driver reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16, the combination of Capua and Owen disclose all elements of claim 15 above.
The method of Capua discloses further a method comprising: receiving estimated road friction data generated by other vehicles from the remote server computing device identifying a low friction area (paragraph [0007]).
However, the method of Capua does not explicitly state routing the vehicle in order to avoid the low friction area.
Anderson teaches a method comprising: routing the vehicle in order to avoid the low friction area (paragraph [0041] and [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including routing the vehicle in order to avoid the low friction area as taught by Anderson.
Anderson paragraph [0002], improved human and machine dynamics without presuming operator intentions or limiting the avoidance maneuver and follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller routing the vehicle in order to avoid the low friction area reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, the combination of Capua, and Owen, disclose all elements of claim 12 above.
However, the method of Capua does not explicitly state wherein controlling the vehicle includes adjusting how the vehicle responds to other objects.
Anderson teaches a method wherein controlling the vehicle includes adjusting how the vehicle responds to other vehicles (paragraph [0034]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including adjusting how the vehicle responds to other vehicles as taught by Anderson.
Anderson paragraph [0002], improved human and machine dynamics without presuming operator intentions or limiting the avoidance maneuver and follow an automation-designated path, wherein the vehicle controller can selectively replace (rather than assist) the driver.  Furthermore, the vehicle controller adjusting how the vehicle responds to other vehicles reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 6, and 7, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua and Owen in view of BURFORD et al., US 20180134291, herein further known as Burford.
Regarding claim 6, the combination of Capua and Owen disclose all elements of claim 1 above.
However, Capua does not explicitly state wherein controlling the vehicle in order to follow the initial trajectory includes attempting to accelerate or decelerate the vehicle and wherein determining that the one or more of the plurality of wheels is slipping is based on a change in a speed of the vehicle during the attempt 
Burford teaches wherein controlling the vehicle in order to follow the initial trajectory includes attempting to accelerate or decelerate the vehicle and wherein determining that the one or more of the plurality of wheels is slipping is based on a change in a speed of the vehicle during the attempt (paragraph 23).  
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including attempting to accelerate or decelerate the vehicle and wherein determining that the one or more of the plurality of wheels is slipping is based on a change in a speed of the vehicle during the attempt as taught by Burford.
One would be motivated to modify Capua in view of Burford for the reasons stated in Burford, to permit a driver, particularly a novice driver, to concentrate upon activities such as steering.  
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Capua, Owen, and Burford disclose all elements of claim 6 above
However, the method of Capua does not explicitly state determining the change in the speed of the vehicle during the attempt based on feedback from a wheel speed sensor of each of the plurality of wheels and a speed of the vehicle determined by the one or more processors.
Owen teaches a method determining the change in the speed of the vehicle during the attempt based on feedback from a wheel speed sensor of each of the plurality of wheels and a speed of the vehicle determined by the one or more processors (paragraph 115, and paragraph 119).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including determining the change in the speed of the vehicle during the attempt based on feedback from a wheel speed sensor of each of the plurality of wheels and a speed of the vehicle determined by the one or more processors as taught by Owen.
One would be motivated to modify Capua in view of Owen for the reasons stated in Owen paragraphs [0002-0003], in order for the controller to assist a driver with better control of the vehicle especially during an understeer or oversteer conditions.  Furthermore, determining the change in the speed of the vehicle during the attempt based on feedback from a wheel speed sensor of each of the plurality of wheels and a speed of the vehicle determined by the one or more processors reduces the probability of an accident occurring. 
Additionally, the claimed invention is merely a combination of old, well known elements of a vehicle steering system with an integrated driver assistance system to safely steer a vehicle in low traction conditions such as mud or snow.  Therefore, in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, and Owen, in view of GRIMM et al., US 20160133131, herein further known as Grimm.
Regarding claim 17, the combination of Capua and Owen disclose all elements of claim 15 above.
However, the method of Capua does not explicitly state receiving estimated road friction data generated by other vehicles from the remote server computing device identifying a low friction area; and when the vehicle is approaching the low friction area, increasing an error tolerance of localization of the vehicle.
Grimm teaches the method of receiving estimated road friction data generated by other vehicles from the remote server computing device identifying a low friction area (paragraph [0006]); and when the vehicle is approaching the low friction area (paragraph [0029]), increasing an error tolerance of localization of the vehicle (paragraph [0050]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including when the vehicle is approaching the low friction area, increasing an error tolerance of localization of the vehicle as taught by Grimm.
One would be motivated to modify Capua in view of Grimm for the reasons stated in Grimm paragraph [0002-0005], greater vehicle safety is established by allowing automated vehicle systems to collect much more data from a large number of vehicles and respond to the notices ahead of the geographic locale. Furthermore, the vehicle controller increasing an error tolerance of localization of the vehicle reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, Owen, and Anderson in view of ALDEN et al., US 20060191730, herein further known as Alden.
Regarding claim 19, the combination of Capua, Owen, and Anderson disclose all elements of claim 18 above.
However, Capua does not explicitly state adjusting how the vehicle responds to other objects includes estimating that another object is likely to have decreased steering control.
 	Alden teaches adjusting how the vehicle responds to other vehicles includes estimating that another object is likely to have decreased steering control (paragraph [0016]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including adjusting how the vehicle responds to other vehicles includes estimating that another object is likely to have decreased steering control as taught by Alden.
One would be motivated to modify Capua in view of Alden for the reasons stated in Alden paragraph [0006], to avoid the improperly controlled vehicle or to alert their drivers that a vehicle, which is not properly controlled, is nearby so that those drivers can avoid the vehicle for the improved safety of the driver as well as other drivers and pedestrians.  Furthermore, the vehicle controller adjusting how the vehicle responds to other vehicles includes estimating that another object is likely to have decreased steering control reduces the probability of accidents.
Additionally, the claimed invention is merely a combination of old, well-known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, Owen, and Anderson in view of TUNCALI et al., US 20190071084, herein further known as Tuncali.

Regarding claim 20, the combination of Capua, Owen, and Anderson disclose all elements of claim 18 above.
However, Capua does not explicitly state adjusting how the vehicle responds to other vehicles includes increasing a default buffer distance to a first vehicle in front of the vehicle by an additional buffer distance, and reducing the additional buffer distance as a second vehicle approaches the vehicle from behind.
Tuncali teaches the method of adjusting how the vehicle responds to other vehicles includes increasing a default buffer distance to a first vehicle in front of the vehicle by an additional buffer distance, and reducing the additional buffer distance as a second vehicle approaches the vehicle from behind (paragraph [0019])
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including adjusting how the vehicle responds to other vehicles includes increasing a default buffer distance to a first vehicle in front of the vehicle by an additional buffer distance, and reducing the additional buffer distance as a second vehicle approaches the vehicle from behind as taught by Tuncali.
One would be motivated to modify Capua in view of Tuncali for the reasons stated in Tuncali, to avoid collision with the leader vehicle while reducing risk of the autonomous vehicle being hit by the follower vehicle.
Additionally, the claimed invention is merely a combination of old, well-known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, and Owen, in view of PARK et al., US 8271133, herein further known as Park.
Regarding claim 21, the combination of Capua, and Owen, disclose all elements of claim 1 above.
However, the method of Capua does not explicitly state the predetermined amount of slippage is based on time or angle of rotation of the one or more of the plurality of wheels. 
Park teaches a method wherein the predetermined amount of slippage is based on time or angle of rotation of the one or more of the plurality of wheels (claim 1).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including the predetermined amount of slippage is based on time or angle of rotation of the one or more of the plurality of wheels as taught by Park.
One would be motivated to modify Capua in view of Park for the reasons stated in Park, so that travels are determined to be straight in a specified pattern by using an abnormal change of a travel sensor signal to improve performance as it moves in a mapped area.
Additionally, the claimed invention is merely a combination of old, well-known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Capua, and Owen, in view of MAKINO, US 20140288752, herein further known as Makino.
Regarding claim 22, the combination of Capua, and Owen, disclose all elements of claim 1 above.
However, the method of Capua does not explicitly state determining that one or more wheels of the vehicle is slipping at least a predetermined amount includes detecting a significant difference in actual and expected rotational speeds of the one or more of the plurality of wheels.
Makino teaches a method wherein determining that one or more wheels of the vehicle is slipping at least a predetermined amount includes detecting a significant difference in actual and expected rotational speeds of the one or more of the plurality of wheels (paragraph [0037], see also at least FIG. 1)
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Capua by including determining that one or more wheels of the vehicle is slipping at least a predetermined amount includes detecting a significant difference in actual and expected rotational speeds of the one or more of the plurality of wheels as taught by Makino.
One would be motivated to modify Capua in view of Makino for the reasons stated in Makino to enable slip control to be performed with a simplified structure while preventing a driver from feeling uncomfortable. 
Additionally, the claimed invention is merely a combination of old, well-known elements of automated operator assistance response in human-machine systems and the integration of vehicle active safety systems. Therefore, the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./Examiner, Art Unit 3669    

/JESS WHITTINGTON/Examiner, Art Unit 3669